     Case 1:19-cv-00916-DAD-BAM Document 29 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHERMARRIE RIVERS,                               No. 1:19-cv-00916-DAD-BAM
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14    DONECIA WRIGHT, et al.                           THIS ACTION
15                       Defendants.                   (Doc. No. 17)
16

17

18          Plaintiff Shermarrie Rivers is proceeding pro se and in forma pauperis in this civil action.

19   On October 8, 2019, the assigned magistrate judge screened plaintiff’s complaint pursuant to 28

20   U.S.C. § 1915(e)(2) and determined that plaintiff’s original complaint failed to comply with

21   Federal Rule of Civil Procedure 8 and also failed to state cognizable claim. (Doc. No. 7.)

22   Plaintiff was granted leave to file an amended complaint. (Id. at 9.) On March 27, 2020, plaintiff

23   filed her first amended complaint (“the FAC”). (Doc. No. 16.)

24          On April 1, 2020, the magistrate judge issued the pending findings and recommendations,

25   recommending that this action be dismissed. (Doc. No. 17.) The findings and recommendations

26   found that the FAC did not contain a short or plain statement of any claim, because it “does not

27   state what happened, when it happened or who was involved.” (Id. at 3.) Because plaintiff was

28   previously granted leave to amend and was provided with the relevant pleading and legal
                                                      1
     Case 1:19-cv-00916-DAD-BAM Document 29 Filed 06/08/20 Page 2 of 2

 1   standards applicable to the claims plaintiff was apparently attempting to assert, the findings and

 2   recommendations recommended the dismissal of this action without further leave to amend and

 3   with prejudice. (Id. at 5.) The findings and recommendation were served on plaintiff and

 4   contained notice that any objections were to be filed within fourteen (14) days after service. (Id.)

 5   The findings and recommendations were returned to the court as undeliverable on April 28, 2020.

 6   After plaintiff’s address was updated on the docket, the findings and recommendations were

 7   reserved on her on April 30, 3030. Since the issuance, initial service, and reservice of the

 8   pending findings and recommendations, plaintiff has filed various “notices” and one filing labeled

 9   as objections to the findings and recommendations. (See Doc. Nos. 19–21, 23–28.) The court

10   construes each of these filing by plaintiff as objections to the pending findings and

11   recommendations.

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

13   undersigned has conducted a de novo review of this case. Having carefully reviewed the entire

14   file, including plaintiff’s objections, the court finds the findings and recommendations to be

15   supported by the record and by proper analysis. None of plaintiff’s filings meaningfully dispute

16   the magistrate judge’s finding that the FAC does not comply with Rule 8 or that it fails to state a

17   cognizable claim.

18          Accordingly,

19          1.      The findings and recommendations issued on April 1, 2020 (Doc. No. 17) are

20                  adopted in full;
21          2.      This action is dismissed with prejudice and without further leave to amend;

22          3.      The Clerk of the Court is directed to close this action; and

23          4.      No further filings will be entertained in this action.

24   IT IS SO ORDERED.
25
        Dated:     June 5, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        2
